DETAILED ACTION
This action is responsive to the application No. 16/023,711 filed on June 29, 2018. The amendment filed on September 15, 2021 has been entered. The objection to claims 1, 16, and 19 and the rejection of claims 1-3, 5, 7-12, 14-19, and 21-23 under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 7-12, 14-19, and 21-26 currently pending and being considered in the Office Action. Claims 4, 6, 13, and 20 are cancelled. Claims 24-26 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mair (U.S. Pub # 2011/0304994) of record (IDS).
Regarding independent Claim 1, Mair teaches a via pillar structure, comprising: 
a first conductor (paragraphs [0048] & [0052]) within a first interconnect layer (Fig. 18: MET5, paragraph [0040]) of a semiconductor stack (see Figs. 9A & 18), the first conductor (in MET5) including a first plurality of interconnected piecewise segments (see modified Fig. 18 below) and traversing a first direction (see modified Fig. 18 below: X) and a second direction (see modified Fig. 18 below: Y) within the first interconnect layer (MET5) of the semiconductor stack (Figs. 9A & 18); 
a second conductor ([0048] & [0052]) within a second interconnect layer (Fig. 18: MET3, paragraph [0047]) of the semiconductor stack (Figs. 9A & 18), the second conductor including a second plurality of interconnected piecewise segments (see modified Fig. 18 below) and traversing the first direction (X) and the second direction (Y) within the second interconnect layer (MET3) of the semiconductor stack (Figs. 9A & 18), 
wherein a first segment (see modified Fig. 18 below: upper dash-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X),
wherein a second segment (see modified Fig. 18 below: upper dotted line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the second direction (Y), 
wherein a third segment (see modified Fig. 18 below: upper dashed line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X),
wherein a fourth segment (see modified Fig. 18 below: upper dash-dot-dot line, 4P) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X; at least a portion of the fourth segment traverses in the first direction),

wherein the first segment (upper dash-dot line) of the first conductor (in MET5) is connected to the second segment (upper dotted line) of the first conductor (in MET5), the second segment (upper dotted line) of the first conductor (in MET5) is connected to the third segment (upper dashed line) of the first conductor (in MET5), the third segment (upper dashed line) of the first conductor (in MET5) is connected to the fourth segment (upper dash-dot-dot line) of the first conductor (in MET5), and the fourth segment (upper dash-dot-dot line) of the first conductor (in MET5) is connected to the fifth segment (upper solid line) of the first conductor (in MET5) to form the first conductor to form the first conductor (in MET5), and 
wherein a first segment (see modified Fig. 18 below: lower dash-dot line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the first direction (X) and overlaps the first segment (upper dash-dot line) of the first conductor (in MET5), 
wherein a second segment (see modified Fig. 18 below: lower dotted line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the second direction (Y) and overlaps the second segment (upper dotted line) of the first conductor (in MET5), 
wherein a third segment (see modified Fig. 18 below: lower dashed line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the first direction (X) and overlaps the third segment (lower dashed line) of the first conductor (in MET5),
wherein the first segment (lower dash-dot line) of the second conductor (in MET3) is connected to the second segment (lower dotted line) of the second conductor (in MET3) and the second segment (lower dotted line) of the second conductor (in MET3) is connected to the third 
wherein the (upper dash-dot-dot line) of the first conductor (in MET5) and the fifth segment (upper solid line) of the first conductor (in MET5) do not overlap the second conductor (in MET3); and
a plurality of via structures (Fig. 18: vertical lines connecting MET3 and MET5, paragraph [0058]) connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the first conductor (in MET5) and the second conductor (in MET3), at least one via structure (see modified Fig. 18 below: VIA1) from among the plurality of via structures connecting the first segment (upper dash-dot line) of the first conductor (in MET5) and the first segment (lower dash-dot line) of the second conductor (in MET3), at least one second via structure (see modified Fig. 18 below: VIA2) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the second segment (upper dotted line) of the first conductor (in MET5) and the second segment (lower dotted line) of the second conductor (in MET3), and at least one third via structure (see modified Fig. 18 below: VIA3) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the third segment (upper dashed line) of the first conductor (in MET5) and the third segment (lower dashed line) of the second conductor (in MET3).

    PNG
    media_image1.png
    527
    809
    media_image1.png
    Greyscale

Regarding independent Claim 9, Mair teaches a via pillar structure, comprising: 
a first plurality of interconnected piecewise segments (see modified Fig. 18 above) of conductive material (paragraphs [0048] & [0052]) within a first interconnect layer (Fig. 18: MET5, paragraph [0040]) of a semiconductor stack (see Figs. 9A & 18), the first plurality of interconnected piecewise segments traversing a plurality of directions (see modified Fig. 18 above: X & Y) within the first interconnect layer (MET5) of the semiconductor stack (Figs. 9A & 18), the first plurality of interconnected piecewise segments forming a first conductor (in MET5); 
a second plurality of interconnected piecewise segments (see modified Fig. 18 above) of the conductive material within a second interconnect layer (Fig. 18: MET3, paragraph [0047]) of the semiconductor stack (Figs. 9A & 18), the second plurality of interconnected piecewise segments of conductive material traversing the plurality of directions (X & Y) within the second interconnect layer (MET3) of the semiconductor stack (Figs. 9A & 18), the second plurality of interconnected piecewise segments forming a second conductor (in MET3), 
wherein a first segment (see modified Fig. 18 above: upper dash-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses a first direction (X) from among the plurality of directions, 

wherein a third segment (see modified Fig. 18 above: upper dashed line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X), 
wherein a fourth segment (see modified Fig. 18 above: upper dash-dot-dot line, 4P) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X; at least a portion of the fourth segment traverses in the first direction),
wherein a fifth segment (see modified Fig. 18 above: upper solid line, 5P) from among the first plurality of interconnected piecewise segments (in MET5) of the first conductor traverses in the first direction (X),
wherein the first segment (upper dash-dot line) of the first conductor (in MET5) is connected to the second segment (upper dotted line) of the first conductor (in MET5), the second segment (upper dotted line) of the first conductor (in MET5) is connected to the third segment (upper dashed line) of the first conductor (in MET5) to form the first conductor (in MET5), the third segment (upper dashed line) of the first conductor (in MET5) is connected to the fourth segment (upper dash-dot-dot line) of the first conductor (in MET5), and the fourth segment (upper dash-dot-dot line) of the first conductor (in MET5) is connected to the fifth segment (upper solid line) of the first conductor (in MET5) to form the first conductor to form the first conductor (in MET5);
wherein a first segment (see modified Fig. 18 above: lower dash-dot line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the first direction (X) and overlaps the first segment (upper dash-dot line) of the first conductor (in MET5), 

wherein a third segment (see modified Fig. 18 above: lower dashed line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the first direction (X) and overlaps the third segment (lower dashed line) of the first conductor (in MET5), and 
wherein the first segment (lower dash-dot line) of the second conductor (in MET3) is connected to the second segment (lower dotted line) of the second conductor (in MET3) and the second segment (lower dotted line) of the second conductor (in MET3) is connected to the third segment (lower dashed line) of the second conductor (in MET3) to form the second conductor (in MET3); and
wherein the (upper dash-dot-dot line) of the first conductor (in MET5) and the fifth segment (upper solid line) of the first conductor (in MET5) do not overlap the second conductor (in MET3); and
a plurality of via structures (Fig. 18: vertical lines connecting MET3 and MET5, paragraph [0058]), at least one via structure (see modified Fig. 18 above: VIA1) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the first segment (upper dash-dot line) of the first conductor (in MET5) to the first segment (lower dash-dot line) of the second conductor (in MET3), at least one second via structure (see modified Fig. 18 above: VIA2) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the second segment (upper dotted line) of the first conductor (in MET5) to the second segment (lower dotted line) of the second conductor (in MET3), and at least one 
Mair is silent with respect to wherein a fourth segment from among the first plurality of 
Regarding Claims 2 and 10, Mair as previously modified teaches the via pillar structure of claims 1 and 9, respectively, wherein the first direction (X) is perpendicular to the second direction (Y).
Regarding Claim 3, Mair as previously modified teaches the via pillar structure of claim 2, wherein the first direction (X) comprises: 
an x-axis of a Cartesian coordinate system (see modified Fig. 18), and 
wherein the second direction (Y) comprises: 
a y-axis of the Cartesian coordinate system (see modified Fig. 18; the X and Y directions are considered perpendicular to one another, and therefore may be defined as axes of a Cartesian coordinate system).
Regarding Claim 11, Mair as previously modified teaches the via pillar structure of claim 9, wherein resistance (the instant limitation “resistance” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Mair anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) between the first plurality of interconnected piecewise segments and the 
Regarding independent Claim 16, Mair teaches a method for manufacturing a via pillar structure, the method comprising: 
forming a first conductor (paragraphs [0048] & [0052]) which includes a first plurality of interconnected piecewise segments (see modified Fig. 18 below) and traverses a first direction (see modified Fig. 18 below: X) and a second direction (see modified Fig. 18 below: Y) within a first interconnect layer (Fig. 18: MET5, paragraph [0040]) of a semiconductor stack (see Figs. 9A & 18), the forming the first conductor comprising: 
forming a first segment (see modified Fig. 18 below: upper dash-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), 
forming a second segment (see modified Fig. 18 below: upper dotted line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the second direction (Y), 
forming a third segment (see modified Fig. 18 below: upper dashed line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), 
forming a fourth segment (see modified Fig. 18 below: upper dash-dot-dot line, 4P) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), 
forming a fifth segment (see modified Fig. 18 below: upper solid line, 5P) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X),
connecting the first segment (upper dash-dot line) of the first conductor (in MET5) to the second segment (upper dotted line) of the first conductor (in MET5), the 
forming a second conductor (paragraphs [0048] & [0052]) which includes a second plurality of interconnected piecewise segments (see modified Fig. 18 below) and traverses the first direction (X) and the second direction (Y) within a second interconnect layer (Fig. 18: MET3, paragraph [0047]) of the semiconductor stack (see Figs. 9A & 18), the forming the second conductor comprising: 
forming a first segment (see modified Fig. 18 below: lower dash-dot line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traversing in the first direction (X) and overlapping the first segment (upper dash-dot line) of the first conductor (in MET5), 
forming a second segment (see modified Fig. 18 below: lower dotted line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traversing in the second direction (Y) and overlapping the second segment (upper dotted line) of the first conductor (in MET5), 
forming a third segment (see modified Fig. 18 below: lower dashed line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traversing in the first direction (X) and overlapping the third segment (lower dashed line) of the first conductor (in MET5), and 
connecting the first segment (lower dash-dot line) of the second conductor (in MET3) to the second segment (lower dotted line) of the second conductor (in MET3) and the second segment (lower dotted line) of the second conductor (in MET3) to the third 
wherein the fourth segment (dash-dot-dot line) of the first conductor (in MET5) and the fifth segment (solid line) of the first conductor (in MET5) do not overlap the second conductor (in MET3); and
forming a plurality of via structures (Fig. 18: vertical lines connecting MET3 and MET5, paragraph [0058]) to connect (by broadest reasonable interpretation, the instant limitation “connect” may be interpreted to mean to form an electrical connection) the first conductor (in MET5) and the second conductor (in MET3), at least one via first structure (see modified Fig. 18 below: VIA1) from among the plurality of via structures being formed to connect the first segment (upper dash-dot line) of the first conductor (in MET5) and the first segment (lower dash-dot line) of the second conductor (in MET3), at least one second via structure (see modified Fig. 18 below: VIA2) from among the plurality of via structures being formed to connect (by broadest reasonable interpretation, the instant limitation “connect” may be interpreted to mean to form an electrical connection) the second segment (upper dotted line) of the first conductor (in MET5) and the second segment (lower dotted line) of the second conductor (in MET3), and at least one third via structure (see modified Fig. 18 below: VIA3) from among the plurality of via structures being formed to connect (by broadest reasonable interpretation, the instant limitation “connect” may be interpreted to mean to form an electrical connection) the third segment (upper dashed line) of the first conductor (in MET5) and the third segment (lower dashed line) of the second conductor (in MET3).

    PNG
    media_image1.png
    527
    809
    media_image1.png
    Greyscale

Regarding Claim 17, Mair as previously modified teaches the method of claim 16, wherein the first direction (X) is perpendicular to the second direction (Y).
Regarding Claim 18, Mair as previously modified teaches the method of claim 16, wherein resistance (the instant limitation “resistance” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Mair anticipates or renders obvious the claimed material of the process; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) between the first conductor (in MET5) and the second conductor (in MET3) is proportional to a number of via structures from among the plurality of via structures (vertical lines connecting MET3 and MET5) connecting the first conductor (in MET5) and the second conductor (in MET3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 8, 12, 14, 15, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mair (U.S. Pub # 2011/0304994) of record (IDS) as applied to claims 1, 9, and 16 above.
Regarding Claims 5 and 12, Mair as previously modified teaches the via pillar structure of claims 1 and 9, respectively, and is silent with respect to wherein the first segment of the first conductor connects to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein at least one via structure comprises a first via structure situated at the approximate midpoint and a second via structure situated at an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first segment of the first conductor connects to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein at least one via structure comprises a first via structure situated at the approximate midpoint and a second via structure situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the first segment of the second conductor” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claim 7, Mair as previously modified teaches the via pillar structure of claim 1, and is silent with respect to wherein the first conductor is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second conductor is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first conductor is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second conductor is characterized as being symmetric to the axis of symmetry traversing through the 
Regarding Claim 8, Mair as previously modified teaches the via pillar structure of claim 7, wherein the axis of symmetry traverses through the second conductor in the first direction or the second direction to separate the second conductor into approximately equal portions (it would be obvious to one of ordinary skill in the art that the elements of the second conductor may be arranged in the manner as claimed).
Regarding Claim 14, Mair as previously modified teaches the via pillar structure of claim 9, and is silent with respect to wherein the first plurality of interconnected piecewise segments is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second plurality of interconnected piecewise segments is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first plurality of interconnected piecewise segments is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second plurality of interconnected piecewise segments is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See 
Regarding Claim 15, Mair as previously modified teaches the via pillar structure of claim 14, wherein the axis of symmetry traverses through the second plurality of interconnected piecewise segments in the first direction or the second direction to separate the second conductor into approximately equal portions (it would be obvious to one of ordinary skill in the art that the elements of the second conductor may be arranged in the manner as claimed).
Regarding Claim 19, Mair as previously modified teaches the method of claim 16, and is silent with respect to wherein the first segment of the first conductor is formed to connect to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein the forming a plurality of via structures comprises: forming a first via structure from among the at least one via first structure that is situated at the approximate midpoint and a second via structure that is situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the first segment of the second conductor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first segment of the first conductor is formed to connect to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein the forming a plurality of via structures comprises: forming a first via structure from among the at least one via first structure that is situated at the approximate midpoint and a second via structure that is situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the 
Regarding Claims 21 and 22, Mair as previously modified teaches the via pillar structure of claims 1 and 9, respectively, and is silent with respect to wherein the first segment of the second conductor is connected to the second segment of the second conductor and the second segment of the second conductor is connected to the third segment of the second conductor to form a C-shape, and wherein the third segment of the first conductor is connected to the fourth segment of the first conductor and the fourth segment of the first conductor is connected to the fifth segment of the first conductor to form a U-shape.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first segment of the second conductor is connected to the second segment of the second conductor and the second segment of the second conductor is connected to the third segment of the second conductor to form a C-shape, and wherein the third segment of the first conductor is connected to the fourth segment of the first conductor and the fourth segment of the first conductor is connected to the fifth segment of the first conductor to form a U-shape” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the 
Regarding Claim 23, Mair as previously modified teaches the method of claim 16, and is silent with respect to wherein the connecting the first segment of the first conductor comprises: connecting the first segment of the second conductor to the second segment of the second conductor and the second segment of the second conductor to the third segment of the second conductor to form a C-shape, and wherein connecting the first segment of the second conductor comprises: connecting the third segment of the first conductor to the fourth segment of the first conductor and the fourth segment of the first conductor to the fifth segment of the first conductor to form a U-shape.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “connecting the first segment of the first conductor comprises: connecting the first segment of the second conductor to the second segment of the second conductor and the second segment of the second conductor to the third segment of the second conductor to form a C-shape, and wherein connecting the first segment of the second conductor comprises: connecting the third segment of the first conductor to the fourth segment of the first conductor and the fourth segment of the first conductor to the fifth segment of the first conductor to form a U-shape” teachings to the method of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary 
Regarding Claim 24, Mair as previously modified teaches the via pillar structure of claim 1, and is silent with respect to wherein the at least one first via structure is situated at an approximate endpoint of the first segment of the second conductor, wherein the at least one second via structure is situated at an approximate midpoint of the second segment of the second conductor, and wherein at least one third via structure is situated at an approximate endpoint of the third segment of the second conductor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one first via structure is situated at an approximate endpoint of the first segment of the second conductor, wherein the at least one second via structure is situated at an approximate midpoint of the second segment of the second conductor, and wherein at least one third via structure is situated at an approximate endpoint of the third segment of the second conductor” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claim 25, Mair as previously modified teaches the via pillar structure of claim 9, and is silent with respect to wherein the at least one first via structure is situated at an approximate endpoint of the first segment of the second conductor, wherein the at least one second via structure is situated at an approximate midpoint of the second segment of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one first via structure is situated at an approximate endpoint of the first segment of the second conductor, wherein the at least one second via structure is situated at an approximate midpoint of the second segment of the second conductor, and wherein at least one third via structure is situated at an approximate endpoint of the third segment of the second conductor” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claim 26, Mair as previously modified teaches the method of claim 16, and is silent with respect to wherein the forming the plurality of via structures comprises: forming the at least one first via structure at an approximate endpoint of the first segment of the second conductor; forming the at least one second via structure at an approximate midpoint of the second segment of the second conductor, and forming at least one third via structure at an approximate endpoint of the third segment of the second conductor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming the plurality of via structures comprises: forming the at least one first via structure at an approximate endpoint of the first segment of the second conductor; forming the at least one second via structure at an approximate midpoint of .

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 15 line 9-p. 18 line 2), Applicant argues that the prior art of Mair fails to render obvious the invention as claimed. Regarding the rejection of at least claims 1, 9, and 16 under 35 U.S.C. 102(a)(1), Applicant argues that Mair fails to anticipate the device of the amended claims. Regarding the rejection of dependent claims 5, 7, 8, 12, 14, 15, 19, and 21-23, Applicant argues that the claimed invention would not be obvious to one of ordinary skill in the art because the alleged rearrangement and/or duplication of parts and the alleged change of shape in the rejection constitutes impermissible hindsight reasoning. Applicant additionally provides an argument regarding the interpretation of Mair cited in the previous Office Action. Since the interpretation of Mair cited in the above rejection is different than that addressed by Applicant’s argument, this portion of Applicant’s argument is considered moot.

Regarding whether the invention of the dependent claims would be obvious to one of ordinary skill in the art, Applicant’s disclosure does not recite any particular advantage to the claimed arrangement/shape of the first and second conductors (understood by Examiner to correspond to the embodiment of Fig. 2D) as compared to any of the other disclosed shapes (in Figs. 2A-C and 2E-H). Applicant’s disclosure discusses these embodiments in paragraphs [0017]-[0022], and although differences are noted between the embodiments, there is no disclosure of a difference in operation or a unique result based on a particular embodiment. Applicant’s disclosed embodiments are therefore treated as obvious variants of one another.
Likewise, Mair discloses various arrangements of first and second conductors partially overlapping and connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. It would therefore be obvious to one of ordinary skill in the art that additional arrangements of the first and second conductors disclosed by Mair may embody the same operating principle without producing new and unexpected results. Further, as discussed in the Office Actions mailed on June 5, 2020, November 4, 2020, and June 15, 2021, certain embodiments of Mair are considered to anticipate certain embodiments of the disclosed invention.
Based on the interpretation that the disclosed embodiments of the invention are obvious variants of one another, and the previous finding of anticipation of certain embodiments by Mair, it is reasonable to conclude that any of the embodiments of the disclosed invention would be obvious to one of ordinary skill in the art over the prior art of Mair. Absent persuasive evidence that the difference between embodiments produce new and unexpected results and/or a change in the operation of the device, one of ordinary skill in the art would have found the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892